Exhibit 10.4

 

SALES AGREEMENT

 

between

 

HPT TA PROPERTIES TRUST,

 

as Purchaser,

 

and

 

TA OPERATING LLC,

 

as Seller

 

--------------------------------------------------------------------------------

 

JUNE 16, 2015

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

SALES AGREEMENT

 

THIS SALES AGREEMENT is made and entered into as of June 16, 2015 (the
“Effective Date”) between HPT TA Properties Trust, a Maryland real estate
investment trust, together with any of its successors and assigns as expressly
permitted hereunder, as purchaser (“Purchaser”), and TA Operating LLC, a
Delaware limited liability company, as seller (“Seller”).

 

PRELIMINARY STATEMENTS

 

Purchaser and Seller are parties, among others, to that certain Transaction
Agreement, dated as of June 1, 2015 (the “Transaction Agreement”), pursuant to
which Seller agreed to sell and Purchaser agreed to purchase the Property (this
and other capitalized terms used and not otherwise defined herein shall have the
meaning given such terms in Article 1), subject to and in accordance with the
terms and conditions in the Transaction Agreement and as hereinafter set forth.

 

NOW, THEREFORE, it is agreed:

 

ARTICLE 1
DEFINITIONS

 

1.1                            Capitalized Terms.  Capitalized terms used and
not otherwise defined in this Agreement shall have the meanings set forth below
or in the section of this Agreement referred to below and such definitions shall
apply equally to the singular and plural forms of such terms.

 

“Agreement”:  this Sales Agreement, together with all exhibits attached hereto.

 

“Closing”:  the closing and consummation of the purchase and sale transaction
contemplated by this Agreement.

 

“Improvements”:  collectively, all buildings, structures and other improvements
of every kind including, but not limited to, underground storage tanks,
alleyways and connecting tunnels, sidewalks, utility pipes, conduits and lines
(on-site and off-site), parking areas and roadways appurtenant to such buildings
and structures situated upon the Land.

 

“Intangible Property”:  collectively, all transferable or assignable permits,
certificates of occupancy, sign permits, development rights and approvals,
certificates, licenses, warranties and guarantees, and all other transferable
intangible property, miscellaneous rights, benefits and privileges of any kind
or character related to the ownership, and not the operation, of the Land and
Improvements, but only to the extent the foregoing is assignable without cost to
Seller.

 

“Internal Revenue Code”:  the Internal Revenue Code of 1986, as amended and in
effect from time to time, and including the applicable Treasury Regulations
thereunder.

 

“Land”:  collectively, all of Seller’s right, title and interest in and to the
parcel or parcels of land described in Exhibit A together with all easements and
appurtenances related thereto.

 

--------------------------------------------------------------------------------


 

“Permitted Encumbrances”:  collectively, applicable zoning, subdivision,
building and other land use laws and regulations; liens for taxes, assessments
and governmental charges not yet due and payable or due and payable but not yet
delinquent; all matters shown on or referenced in the Title Commitment which are
reasonably acceptable to Purchaser; and all matters shown on the Survey which
are reasonably acceptable to Purchaser.

 

“Property”:  collectively, all of Seller’s right title and interest in and to
the Real Property and/or the Intangible Property.

 

“Purchase Price”:  Seventeen Million Four Hundred Fifty-Five Thousand Four
Hundred Ninety-Five and No/100 Dollars ($17,455,495.00).

 

“Purchaser”:  the meaning given such term in the preamble of this Agreement.

 

“Real Property”:  collectively, the Land and the Improvements.

 

“Seller”:  the meaning given such term in the preamble of this Agreement.

 

“Survey”:  the ALTA/ACSM land title survey of the Real Property coordinated by
Commercial Due Diligence Services and dated June 21, 2012.

 

“Title Commitment”:  the title commitment for the Real Property issued by the
Title Company and dated March 31, 2015.

 

“Title Company”:  First American Title Insurance Company.

 

ARTICLE 2
PURCHASE AND SALE; CLOSING

 

2.1                            Purchase and Sale.  In consideration of the
payment of the Purchase Price by Purchaser to Seller as herein provided and for
other good and valuable consideration, Seller shall sell the Property to
Purchaser, and Purchaser shall purchase the Property from Seller, subject to and
in accordance with the terms and conditions of this Agreement.

 

2.2                            Closing.  The purchase and sale of the Property
shall be consummated contemporaneously with the execution of this Agreement.

 

2.3                            Purchase Price.  The purchase price to be paid by
Purchaser to Seller for the Property shall be the Purchase Price.

 

2.4                            IRS Real Estate Sales Reporting.  Seller shall
act as “the person responsible for closing” the transaction which is the subject
of this Agreement pursuant to Section 6045(e) of the Internal Revenue Code and
shall prepare and file all informational returns, including IRS Form 1099-S, and
shall otherwise comply with the provisions of Section 6045(e) of the Internal
Revenue Code.

 

- 2 -

--------------------------------------------------------------------------------


 

ARTICLE 3
CLOSING OBLIGATIONS

 

3.1                            Seller’s Closing Obligations.  On the Effective
Date, Seller shall deliver to Purchaser:

 

(i)                      A good and sufficient deed with covenants against
grantor’s acts, or its local equivalent, in proper statutory form for recording,
duly executed and acknowledged by Seller, conveying good and marketable fee
simple title to the Real Property, free from all liens and encumbrances other
than the Permitted Encumbrances;

 

(ii)                  A certificate of non-foreign status, pursuant to
Section 1445 of the Internal Revenue Code, substantially in the form of
Exhibit B, duly executed by TravelCenters of America LLC;

 

(iii)              An executed counterpart amendment of the Amended and Restated
TA Lease as contemplated by the Transaction Agreement; and

 

(iv)              Such other conveyance documents, certificates, deeds,
affidavits and other instruments as Purchaser, Seller or the Title Company may
reasonably require to carry out the transactions contemplated by this Agreement
and as are customary in like transactions in the area in which the Real Property
is located.

 

3.2                            Assignment and Assumption of Intangible Property
and Indemnity.  Seller hereby assigns to Purchaser all of Seller’s right, title
and interest in and to the Intangible Property to the extent first arising from
and after the Effective Date.  Purchaser hereby assumes all of Seller’s
obligations with respect to the Intangible Property to the extent first arising
from and after the Effective Date.  Purchaser hereby agrees to perform all of
Seller’s obligations with respect to the Intangible Property to the extent first
arising from and after the Effective Date.  In each case, subject to any lease
or other agreement between Seller and Purchaser that may otherwise allocate
responsibilities, Purchaser shall indemnify, defend and hold harmless Seller
from and against any and all losses, costs, damages, demands, expenses, fees,
fines, including reasonable attorneys’ fees (“Losses”) arising from the
Intangible Property to the extent first arising from and after the Effective
Date and Seller shall indemnify, defend and hold harmless Purchaser from and
against any and all Losses arising from the Intangible Property to the extent
first arising prior to the Effective Date.

 

3.3                            Purchaser’s Closing Obligation.  On the Effective
Date, Purchaser shall pay the Purchase Price to Seller by wire transfer of
immediately available funds as instructed by Seller and shall deliver an
executed counterpart amendment of the Amended and Restated TA Lease as
contemplated by the Transaction Agreement.

 

ARTICLE 4
PRORATIONS

 

4.1                            Proration Items.  Inasmuch as Seller will be
leasing the Property from Purchaser on and after the Effective Date, all
customary and usual prorations, including for ad valorem real estate taxes,
personal property taxes, assessments or special assessments, water, gas,
electric or

 

- 3 -

--------------------------------------------------------------------------------


 

other utilities, shall be made for the account of Seller as seller under this
Agreement or as the tenant under the lease being entered into by Seller and
Purchaser.

 

4.2                            Survival.  The obligations of the parties under
this Article 4 shall survive the Closing.

 

ARTICLE 5
MISCELLANEOUS

 

5.1                            Like-Kind Exchange.  Seller may elect to
effectuate the transaction contemplated by this Agreement as part of a forward
like-kind exchange in accordance with Section 1031 of the Internal Revenue
Code.  In furtherance of the foregoing and notwithstanding anything contained in
this Agreement to the contrary, Seller may assign its rights under this
Agreement to a “qualified intermediary” in order to facilitate a forward like
kind exchange under Section 1031 of the Internal Revenue Code, and Purchaser
agrees to execute an instrument acknowledging and consenting to the same;
provided, however, such assignment shall not relieve Seller of any of its
obligations hereunder.

 

5.2                            Governing Law.  This Agreement shall be
interpreted, construed, applied and enforced in accordance with the laws of The
Commonwealth of Massachusetts.

 

5.3                            Severability.  If any provision of this Agreement
shall be held or deemed to be, or shall in fact be, invalid, inoperative or
unenforceable as applied to any particular case in any jurisdiction or
jurisdictions, or in all jurisdictions or in all cases, because of the conflict
of any provision with any constitution or statute or rule of public policy or
for any other reason, such circumstance shall not have the effect of rendering
the provision or provisions in question invalid, inoperative or unenforceable in
any other jurisdiction or in any other case or circumstance or of rendering any
other provision or provisions herein contained invalid, inoperative or
unenforceable to the extent that such other provisions are not themselves
actually in conflict with such constitution, statute or rule of public policy,
but this Agreement shall be reformed and construed in any such jurisdiction or
case as if such invalid, inoperative or unenforceable provision had never been
contained herein and such provision reformed so that it would be valid,
operative and enforceable to the maximum extent permitted in such jurisdiction
or in such case.

 

5.4                            No Third Party Beneficiaries.  This Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective legal representatives, successors and permitted assigns.  This
Agreement is not intended and shall not be construed to create any rights in or
to be enforceable in any part by any other persons.

 

5.5                            Entire Agreement.  This Agreement and the
Transaction Agreement constitute the entire agreement of the parties hereto with
respect to the subject matter hereof and shall supersede and take the place of
any other instruments purporting to be an agreement of the parties hereto
relating to the subject matter hereof.

 

5.6                            Merger.  Except with respect to the any
obligation expressly stated to survive the Closing, none of the terms or
provisions of this Agreement shall survive the Closing, and the payment of the
Purchase Price and delivery of the deed and other closing documents at the

 

- 4 -

--------------------------------------------------------------------------------


 

Closing shall effect a merger, and be deemed the full performance and discharge
of every obligation on the part of Seller and/or Purchaser to be performed
hereunder.

 

5.7       Counterparts.  This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Any such counterparts or
signatures may be delivered by facsimile or e-mail (in .pdf format), and any
counterparts or signatures so delivered shall be deemed an original counterpart
or signature for all purposes related to this Agreement.

 

5.8       Section and Other Headings.  The headings contained in this Agreement
are for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

 

5.9       Time of Essence.  Time shall be of the essence with respect to the
performance of each and every covenant and obligation, and the giving of all
notices, under this Agreement.

 

5.10     STATEMENT OF LIMITED LIABILITY.  THE DECLARATION OF TRUST ESTABLISHING
PURCHASER, DATED NOVEMBER 29, 2006, AS AMENDED AND SUPPLEMENTED, AS FILED WITH
THE STATE DEPARTMENT OF ASSESSMENTS AND TAXATION OF MARYLAND, PROVIDES THAT NO
TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF PURCHASER SHALL BE HELD TO
ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM
AGAINST, PURCHASER.  ALL PERSONS DEALING WITH PURCHASER IN ANY WAY SHALL LOOK
ONLY TO THE ASSETS OF PURCHASER FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF
ANY OBLIGATION.

 

5.11                    Survival.  The provisions of this Article 5 shall
survive the Closing.

 

 

 

 

[Remainder of page intentionally left blank; signature page follows.]

 

- 5 -

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Purchaser and Seller have caused this Agreement to be
executed as a sealed instrument as of the date first above written.

 

 

PURCHASER:

 

 

 

HPT TA PROPERTIES TRUST,

 

a Maryland real estate investment trust

 

 

 

 

 

 

 

By:

/s/ John G. Murray

 

 

 

John G. Murray

 

 

 

President

 

 

 

 

 

 

 

 

 

 

SELLER:

 

 

 

TA OPERATING LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Mark R. Young

 

 

 

Mark R. Young

 

 

Executive Vice President

 

 

[Signature Page: Sales Agreement – Battle Creek, Michigan]

 

--------------------------------------------------------------------------------


 

GRAPHIC [g143571kq05i001.gif]

EXHIBIT A Legal Description  Real property in the Township of Emmett, County of
Calhoun, State of Michigan, described as follows: Parcel I: Parcel of land
situated in Emmett Township, Calhoun County, Michigan, all that part of the
following described premises lying North of the Northerly Right-of-Way of
Highway I-94: Beginning 330 feet South of the Northwest corner of Section 13,
Town 2 South, Range 7 West; thence East 505.75 feet; thence South to U.S.
Highway #12, formerly Territorial Road and now known as Michigan Avenue; thence
Northwesterly on said Highway to the West line of Section 13; thence North to
the Place of Beginning. Excepting: Part of the Northwest 1/4 of Section 13, Town
2 South, Range 7 West, Emmett Township, Calhoun County, Michigan, described as:
Commencing at the Northwest corner of said Section 13; thence South 00 degrees
09 minutes 47 seconds East 330.00 feet along the West line of said Section 13;
thence South 89 degrees 26 minutes 17 seconds East, 505.75 feet; thence South 00
degrees 09 minutes 47 seconds East, 914.10 feet to the Point of Beginning;
thence North 89 degrees 19 minutes 40 seconds West, 49.88 feet; thence South 59
degrees 50 minutes 13 seconds West, 62.49 feet; thence South 34 degrees 37
minutes 09 seconds West, 13.42 feet; thence South 60 degrees 09 minutes 47
seconds East, 74.65 feet; thence North 89 degrees 50 minutes 13 seconds East,
47.00 feet; thence North 00 degrees 09 minutes 47 seconds West, 78.86 feet to
the Point of Beginning. Parcel II: Also, beginning at the Northwest corner of
Section 13, Town 2 South, Range 7 West; running thence East 505.56 feet; thence
South 330 feet; thence West 505.56 feet; thence North 330 feet to the Place of
Beginning, Township of Emmett, Calhoun County, Michigan.

 

A-1


 

EXHIBIT B

 

Form of FIRPTA Certificate

 

(See attached)

 

B-1

--------------------------------------------------------------------------------


 

FIRPTA CERTIFICATE

 

Section 1445 of the Internal Revenue Code of 1986, as amended, provides that a
transferee of a U.S. real property interest must withhold tax if the transferor
is a foreign person. For U.S. federal income tax purposes (including
Section 1445), the owner of a disregarded entity (which has legal title to a
U.S. real property interest under local law) will be the transferor of the
property and not the disregarded entity. To inform the transferee that
withholding of tax is not required upon the disposition of a U.S. real property
interest by TravelCenters of America LLC, a Delaware limited liability company 
(“Transferor”), pursuant to the Sales Agreement, dated as of June __, 2015,
between TA Operating LLC and HPT TA Properties Trust (“Transferee”), Transferee
the following:

 

1.            Transferor is not a foreign corporation, foreign partnership,
foreign trust, or foreign estate (as those terms are defined in the Internal
Revenue Code and income tax regulations thereunder);

 

2.            Transferor is not a disregarded entity as defined in Treasury
Regulation Section 1.1445-2(b)(2)(iii);

 

3.            TA Operating LLC, which has legal title to one or more transferred
U.S. real property interests under local law, is disregarded as an entity
separate from Transferor for U.S. federal income tax purposes;

 

4.            Transferor’s U.S. employer identification number is 20-5701514;
and

 

5.            Transferor’s office address is 24601 Center Ridge Road, Westlake,
OH 44145.

 

The undersigned and Transferor understand that this certificate may be disclosed
to the Internal Revenue Service by Transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.

 

[Remainder of page intentionally left blank; signature page follows.]

 

--------------------------------------------------------------------------------


 

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct, and complete, and I
further declare that I have the authority to sign this document on behalf of
Transferor.

 

 

 

 

 

TravelCenters of America LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

Date:  June __, 2015

 

--------------------------------------------------------------------------------